Citation Nr: 1550287	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2014 the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  The record was held open for an additional thirty days to allow the Veteran to submit additional evidence.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disability, including PTSD, based upon military sexual trauma.  See, e.g., Board hearing transcript dated June 2014.  Specifically, she contends that in 1973, sometime after midnight, she and her roommates, T. Harmon and N. Whitehead, went to bed in their barracks.  She claims that once she went to bed, she saw someone moving around in the dark.  Then, she heard a man's voice threaten her with and knife and was sexually assaulted.  She stated that she began screaming, and the man took off running down the hallway.  

September 2011 statements, from H. Christy, MSW, LSW, and M. Claypoole, PA-C, reveal that the Veteran was diagnosed with PTSD and a major depressive disorder.  H. Christy, MSW, LSW, indicated that during the Veteran's therapy sessions, she gave a history of a military sexual trauma occurring in 1973.  Furthermore, M. Claypoole, PA-C, indicated that she had been treating the Veteran for PTSD symptoms since 2002 through 2011.  The claims file reflects treatment records since 2005.  

In cases where personal or sexual assault is alleged, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

VA will not deny a PTSD claim that is based on in-service sexual assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.

In this case, the Veteran has not been provided a VCAA notice for her acquired psychiatric disability, including PTSD, claim stemming from military sexual trauma.  See 38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to provide the Veteran with appropriate notice, and to allow her the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008). 

Additionally, the Veteran has not been afforded a VA examination as to the pending claim.  Therefore, a remand is also necessary to address the nature and etiology of any current psychiatric disability.  See 38 C.F.R. § 3.159(c)(4) (2015); Patton v. West, 12 Vet. App. 272, 278 (1999); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Lastly on remand, outstanding treatment records should be obtained and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include advising the Veteran that a military sexual assault stressor may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding psychiatric treatment that the Veteran has received, including treatment from PBS Mental Health Associates (M. Claypoole, PA-C) since 2002.  All updated VA records reflecting treatment for psychiatric disability should be associated with the claims file.  

3.  Then, schedule the Veteran for a VA psychiatric examination.  The claims folder, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  All pertinent testing (including psychological testing) deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  
The examiner should clearly identify all psychiatric disabilities found and for any diagnosed disability address the following:  

(i.)  If the Veteran has met the criteria for a diagnosis of PTSD, the examiner should state the stressors that caused the PTSD and indicate whether it at least as likely as not (50 percent probability or more) due to the claimed military sexual assault.  

The examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims file, including any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

(ii.)  If the Veteran has met the criteria for a diagnosis of a psychiatric disability other than PTSD, including major depressive disorder, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's September 2011 stressor statement; testimony from the June 2014 Board hearing; and post-service treatment records, including September 2011 correspondences from H. Christy, MSW, LSW, and M. Claypoole, PA-C. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

